Title: From George Washington to Battaile Muse, 6 April 1789
From: Washington, George
To: Muse, Battaile

 

Sir,
Mount Vernon April 6th 1789.

In an overhaul, and arrangement of my papers, I have found an agreement (and Bond for the performance of it) with your father; by which he was to convey all the right, title, and interest which he had in a tract of 7276 acres of Land on the Great Kanhawa, to me. This, I beleive, was accordingly done; but it runs in my mind (though Colo. Pendleton undertook to see to the recording of it) that the Deed has not been fully proved in the General Court. If this is the case, I have no doubt, if anything remains to be performed in order to secure the legal (for the equitable title is already passed) that your father, if living, or you, if he is not, as his heir at Law—will fulfil the agreement by a conveyance of the Land. As part of this Land was obtained by exchange for 2000 Acres I was to have from Colo. William Bronaugh in a tract of 7894 acres adjoining to the above tract of 7276 acres, and I have also found Colo. Bronaugh’s Bond to me, for making this conveyance; I should be glad to know whether such conveyance has ever passed from Colo. Bronaugh to your father or his representative, or devisee, if dead—If it has not already been done, Colo. Bronaugh, I am persuaded, is ready & willing to do it. If not, his Bond in the penalty of £2000, which I have, will compel him—and the sooner these matters are settled the better. Not knowing whether your father be living, and even in that event having no mode of communciation with him, I have taken the liberty of addressing you on the subject, and shall be obliged by your enquiry into the last mentioned matter. With respect to the first⟨,⟩ I am now writing to the Clerk of the Genl Court to be informed in what state the Conveyance from your father to me lyes—and what steps are necessary for me to pursue if it is not full proven in the Court. I am, Sir, Yr very Hble Servt

Go: Washington

